Title: From George Washington to John Hancock, 19 January 1776
From: Washington, George
To: Hancock, John



Sir,
Cambridge 19th Jany 1776

Taking it for granted that Genl Schuyler has not only informd you of the fall of the brave, and much to be lamented Genl Montgomerie, but of the Situation of our Affairs in Canada (as related by Genl Wooster, Colo. Arnold, Colo. Campbell, and others) I shall not take up much more of your time on this subject, than is necessary to Inclose you a Copy of his Letter to me, with the result thereon, as appears by the Council of War which I immediately summoned on the Occasion; and at which Mr Adams, by my particular desire, was good enough to attend.
It may appear strange Sir, as I had not Men to spare from these Lines that I should presume, without first sending to Congress & obtaining an express direction, to recommend to the Governments of Massachusetts, Connecticut, & New Hampshire to raise each a Regiment on the Continental Acct for this Service

—I wish most ardently that the urgency of the case would have admitted of the delay. I wish also, that the purport of General Schuylers Letter had not, unavoidably as it were, laid me under an indispensable obligation to do it.
For having inform’d you in his Letter (Copy of which he Inclosed me) of his dependance on this Quarter for Men, I thought you might also have some reliance on my exertions—this consideration added to my fears of the fatal consequences of delay; to an information of your having designed 3000 Men for Canada; to a belief founded chiefly on General Schuylers Letters, that few or none of them are raised; and, to my apprehensions for New York, which led me to think that no Troops could be Spared from that Quarter, induced me to loose not a moments time in throwing in a force there, being well assured that General Carlton will improve to the utmost the advantages gain’d; leaving no Artifices untried, to fix the Canadians & Indian’s (who we find are too well disposed to take part with the strongest) in his Interest.
If these reasons are not sufficient to justifie my conduct in the opinion of Congress; If the measure contravenes any resolution of theirs, they will please to countermand the levying & Marching of the Regiments as soon as possible, & do me the justice to believe that, my Intentions were good, if my Judgment has erred.
The Congress will please also to observe, that the Measure of Supporting our Posts in Canada appear’d of such exceeding great Importance that the General Officers (agreeing with me in Sentiment, & unwilling to lay any burthen which can possibly be avoided, although it may turn out an ill-timed piece of parsimony) have Resolved, that the three Regiments for Canada shall be part of the thirteen Militia Regiments which were requested to Reinforce this Army, as appears by the Minutes of another Council of War held on the 16th Instt. I shall, being much hurried & fatiegued, add no more in this Letter than my duty to Congress, & that I have the honour to be Sir Yr Most Obedt & Most Hble Servt

Go: Washington


P.S. I Inclose you a Copy of my Letter to the Governments of

Massachusetts, Connecticut, & New Hampshire also a copy of a Resolution of this Colony in answer to an application of mine for Arms.


G. W——n

Since writing the above I have been informed by a Message from the Genl Court of Massachusetts that they have resolvd upon the Raising of a Regiment for Canada, & appointed the Field Officers for it in the Western parts of this Government—I am also informd by Express from Governor Trumbull that he & his Council of Safety had agreed upon the Raising of a Regiment for the same purpose, which was anticipating my application to that Government.
If Commissions (and they are applied for) are to be given by Congress to the three Regiments going to Canada you will please to have them forwarded as I have none by me for that purpose.


G. W——n
